

116 HR 5105 IH: Responsive Employees Support Productive Educated Congressional Talk Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5105IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Ms. Speier (for herself, Mr. Case, Ms. Norton, Ms. Schakowsky, Mr. Panetta, Mr. Quigley, Mr. Rouda, Ms. Lee of California, Mr. Suozzi, Mr. Raskin, Ms. Eshoo, Mr. Smith of Washington, and Mr. Neguse) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Aviation Administration to respond to requests for
			 information from Members of Congress, and for other purposes.
	
 1.Short titleThis Act may be cited as the Responsive Employees Support Productive Educated Congressional Talk Act or the RESPECT Act. 2.FAA responsiveness to Congress (a)PurposeThis section is enacted pursuant to the legislative oversight responsibilities of Congress and to enable a Member of Congress to effectively represent their constituents and respond to constituent inquiries.
 (b)RequirementsIf a Member of Congress submits to the FAA a written request for information on proposed, previous, or current flight procedures or other data or information relating to the District of such Member, the following conditions apply:
 (1)Data RequestNot later than 90 days after receipt of such request, the Administrator of the FAA shall substantively respond in writing with the requested data or information in the format requested by the Member of Congress, if—
 (A)the data is within the control of the FAA; and (B)the data would be otherwise appropriate to provide if requested—
 (i)by an airline, an airport, a flight procedure proponent, an Aviation Roundtable, or anyone not employed by the FAA; or
 (ii)via a Freedom of Information request from any individual or any entity. (2)NotificationIf the Administrator does not provide the requested information pursuant to paragraph (1), the Administrator shall notify the requesting Member of Congress, Congress, and the Chairman and Ranking Member of the Transportation and Infrastructure Committee of the House of Representatives.
 (c)Staffing of meetingsIf a Member of Congress submits to the FAA a written request for the FAA to provide staff at a private or public meeting with the Member, the Administrator shall provide such staff if—
 (1)the request is made in writing at least 30 days before the meeting date; and (2)the request is made on the same terms and conditions as specified by FAA appearances at Aviation Roundtable meetings.
 (d)NotificationIf the Administrator does not comply with a request made by a Member of Congress (as described in subsection (c)), the Administrator shall provide the requesting Member of Congress, Congress, and the Chairman and Ranking Member of the Transportation and Infrastructure Committee of the House of Representatives with an explanation why the request will not be fulfilled.
 (e)DefinitionsIn this section, the following definitions apply: (1)Flight procedureThe term flight procedure means a preplanned Instrument Flight Rules (IFR) procedure published for pilot use, in graphic or textual format, that provides obstruction clearance from the terminal area to the en route structure (departure) or from the en route structure to the terminal area (arrival).
 (2)Procedure proponentThe term procedure proponent means a person or entity proposing a new or modified flight procedure. (3)Aviation RoundtableThe term Aviation Roundtable means an organization designed to address community concerns over a sustained period of time regarding aircraft operations often associated with a nearby airport.
				